NUMBER 13-14-00159-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                              IN RE TCPSP CORPORATION


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relator, TCPSP Corporation, filed a first amended petition for writ of mandamus in

the above cause on March 12, 2014, contending that the trial court abused its discretion

in denying relator’s motion for partial summary judgment.

        Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008) (orig. proceeding). Because this balance depends heavily on circumstances,

it must be guided by the analysis of principles rather than the application of simple rules

that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex.

2008) (orig. proceeding). We evaluate the benefits and detriments of mandamus review

and consider whether mandamus will preserve important substantive and procedural

rights from impairment or loss. In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. In

this regard, mandamus is generally unavailable when a trial court denies summary

judgment. In re McAllen Med. Ctr., 275 S.W.3d at 465–66; see In re United Servs. Auto.

Ass'n, 307 S.W.3d 299, 314 (Tex. 2010) (orig. proceeding) (granting mandamus relief for

the erroneous denial of a motion for summary judgment in extraordinary circumstances

where the relator “endured one trial in a forum that lacked jurisdiction (and then a

subsequent appeal to the court of appeals and [the supreme court]) and [was] facing a

second trial on a claim that [the supreme court has] just held to be barred by limitations”).



                                               2
       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not met its burden to show itself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).



                                                 PER CURIAM


Delivered and filed the
18th day of March, 2014.




                                            3